1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7   CHARLES BLECHLE, SALLY
 8   BLECHLE, CHERYL KURK,
 9   PEGGY CHESTER, JOSEPH D.
10   ALBILLAR, and JOHN
11   D. MOSES,

12          Plaintiffs-Appellees,

13 v.                                                                                   NO. 30,572

14 SANGRE ROSE, LLC,
15 JIM VINCENT, and
16 PATRICIA VINCENT,

17          Defendants-Appellants.

18 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
19 Raymond Z. Ortiz, District Judge

20 Scheuer, Yost & Patterson
21 Kristofer C. Knutson
22 Santa Fe, NM

23 for Appellees

24 Sangre Rose, LLC
25 Jim and Patricia Vincent
26 Santa Fe, NM

27 Pro Se Appellants
 1                           MEMORANDUM OPINION

 2 KENNEDY, Judge.

 3       Appellants (Defendants) appeal from the district court’s “order granting motion

 4 to enforce settlement agreement.” [RP 311] Our notice proposed to affirm.

 5 Defendants did not file a memorandum in opposition. See Frick v. Veazey, 116 N.M.

 6 246, 247, 861 P.2d 287, 288 (Ct. App. 1993) (recognizing that the failure to file a

 7 memorandum in opposition to a calendar notice constitutes acceptance of a proposed

 8 disposition). Appellees (Plaintiffs) filed an untimely memorandum supporting our

 9 proposed affirmance. For reasons set forth in the notice, we affirm.

10       IT IS SO ORDERED.



11                                        ___________________________________
12                                        RODERICK T. KENNEDY, Judge

13 WE CONCUR:



14 ___________________________
15 MICHAEL E. VIGIL, Judge



16 ___________________________
17 LINDA M. VANZI, Judge



                                            2